UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported) December 20, 2007 (December 17, 2007) Community Capital Bancshares, Inc. (Exact Name of Registrant as Specified in Its Charter) Georgia (State or Other Jurisdiction of Incorporation) 000-25345 58-2413468 (Commission File Number) (IRS Employer Identification No.) 2815 Meredyth Drive, Albany, Georgia 31707 (Address of Principal Executive Offices) (Zip Code) (229) 446-2265 (Registrant’s Telephone Number, Including Area Code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Principal Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On December 17, 2007, Community Capital Bancshares, Inc. (the “Company”) accepted the resignation of Dr. Van C. Knowles as director of the Company and of its subsidiary, Albany Bank & Trust. Dr. Knowles was a Class I director of the Company, and his term as a director was not scheduled to expire until 2009. Dr. Knowles’s resignation will allow him to pursue other interests and did not involve any disagreements regarding accounting or other matters. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. COMMUNITY CAPITAL BANCSHARES, INC. Dated: December 20, 2007 By: /s/ David Baranko Name: David J. Baranko Title: Chief Financial Officer
